Title: Thomas Boylston Adams to Abigail Adams, 19 July 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					Dear Mother.
					Philadelphia 19th. July 1800.
				
				I had the pleasure to receive your favor of the 12th:, this morning, enclosing a letter from my brother, for the perusal of which I thank you. It is a very long time, since I had any intelligence concerning him, and I feel anxious lest some of his letters or mine should have miscarried on the route. W. Shaw informs me, in his letter of the 11th: that the State Department has letters dated in April from Berlin.
				The repeated mistakes of Madam, are unfortunate, no doubt, but all that can be said on such occasions, is——— ————they must try again.
				I have no doubt but your information respecting the manoeuvres of the little Cock sparrow Genl: is correct. The same game is attempting here, as I collected yesterday from a conversation with Mr: Boudinot, who says if Jefferson gets in, it will be the federalists who put him there; that they are going all wrong in attempting to divide the interest & he is afraid it will end in the triumph of the Jacobins— Mr: Horace Stockton, the District Atty for New Jersey, was present & talked a different language. He did not despair of the Election— He could answer for N Jersey’s doing right when it came to the teste, and from information he had received, he should not be surprized if a very considerable number of votes were given for Mr: Adams in Virginia.
				The disbanding of the Army, was a good thing, if the only advantage secured by it, should be the dismissal of the Genl:— He knows very well, that the President had no confidence in him, and had lately fallen out with two of his best friends & most assiduous consulters. His enmity is declared, and it may have its weight in the Scale of Election, but not much, in New England— The Carolinas will be most easily affected.
				
				I perceive great Electioneering zeal in the Boston Newspapers, and have noticed the pieces to which you allude— I see so much mischief done by writing falsehood & so little good, by writing truth and vindicating character, that I hardly think I shall draw the pen in the present contest. I do not scruple to declare, that I think the present Constitution & laws of this Country, so inadequate to the purpose of Government, that I am ashamed to appear as a writer in support of it. What is there in such a Government to attach people to it—to create & sustain a wish for its duration— There is in my mind, nothing but the fear of something worse. Does it hold up any thing to gratify any of the predominant passions of the human heart? Has it any adequate reward for those who embark in its service? Does it afford that protection to property or reputation, which those who submit to it have a right to expect? I might go on with questions to the end of my paper and not be able to give an affirmative answer— I believe, that the people of this Country have but little affection for this Government of their own choice, and yet, it has lasted a considerable time by the help of an artificial enthusiasm & a virtuous and wise administration of it. But we are getting unsettled in our opinions, wild in our theories and the next change, from present appearances, will be for the worse—
				It seems to me, that no body cares for the Constitution;—the framers of it, are apparently, in many instances, disgusted with it— And all its original enemies—The Livingstons—the Clintons—Burr’s and all the Virginia tribe as also the small folks here & in other parts of the Union, when they carry the day, will assuredly try to set up something else— Things must take their course— But the Old cat, is watching with all her eyes, to seize on a favorable moment of disorder & confusion among the young litter, to make another effort to regain, what the old rats some years since stole away from her—
				When a foreign Minister leaves a Country Europe Country without any assignable cause—when Commissioners under a treaty take leave, without finishing the objects of their mission—when the hired printer even, departs suddenly—All these things coming thick upon each other, would in any Court of Europe, indicate determined hostility— What it they means in the case before us—I know not, nor do I much care. If the sons are worthy of their Sires, the Lyon will not be able to devour us all.
				I have the best Compt: of Mrs: Bradford, Mr: & Mrs: Boudinot & Mr & Mrs Breck to tender you, by their desire— I drank tea last evening at the Country seat of Mr: Boudinot, where I saw them all—
				
				I hope your health may be quite restored— Mine is tolerably good, though the excessive heat melts me away very fast.
				The factor, Capt Kemp—brings late news from Europe, but none very consequential—
				Mr: C Carroll was married the night before last, by his Uncle, the Bishop, to the pretty Miss Ht. Chew— There’s one more of the five & thirty daughters, well provided for.
				With best love to all, I am, dear Mother / your affectionate & dutiful / Son
				
					T B Adams
				
			